Citation Nr: 1340006	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for acne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2002, which, in pertinent part, denied service connection for acne, anemia, and a thyroid condition.  In August 2002, the Veteran submitted a notice of disagreement (NOD).  A May 2003 statement of the case (SOC) granted service connection for acne and assigned a 10 percent evaluation, effective September 1, 2000.  The Veteran perfected an appeal of all three issues.  See June 2003 VA Form 9.  

In May 2011, the Board remanded the increased rating issue so that a Board hearing could be scheduled.  In January 2012, the Veteran testified at a video conference hearing before the Board.  A transcript of the hearing is associated with the claims file.

In June 2012, the Board remanded the increased rating issue for additional development, to include scheduling a VA examination.  That development completed, the matter has properly been returned for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is necessary to decide the issue on appeal, which is described below.

The Veteran filed her current claim in September 2000, and during the pendency of it, two amendments were made to the criteria for rating the skin, effective August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800 to 7833 (2002); 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Because the amendments to the rating criteria in 2002 occurred during the pendency of her claim, the rating criteria in effect prior to August 2002 are applicable.  Likewise, the rating criteria in effect after August 2002 are applicable.  The amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  Therefore, the amended regulations effective October 2008 do not apply.

At the January 2012 hearing, the Veteran stated that her acne was getting worse.  The Board finds a new examination is necessary to determine the current level of severity of the disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95 (1995).  In providing a new examination, the Board will seek to clarify whether the acne has spread beyond the face, as the Veteran is alleging that the service-connected disability has spread to her back, sides, groin area, legs, and arms.  In this regard, the claims file contains private treatment records dated in 2012 that, while partly illegible, appear to reflect the existence of skin conditions on the Veteran's face and various other parts of her body.  

In addition, the Board notes that the Veteran's acne is rated under Diagnostic Code (DC) 7806.  This disability could also be rated under DC 7828, which contemplates superficial acne (comedones, papules, pustules, superficial cysts) of any extent, as well as DCs 7800 through 7805 (scars).  Therefore, the new examination should record findings in accordance with these rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the severity of the Veteran's service-connected acne.  All appropriate tests, including photographs of the affected areas, should be conducted.  The photographs should be made part of the examination report.  The claims file must be made available to the examiner.

The examiner should identify all current skin conditions and the symptoms associated with each.

For any identified acne condition, the examiner should indicate whether the Veteran has superficial acne (comedones, papules, pustules, superficial cysts); deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck; or deep acne affecting 40 percent or more of the face and neck.  

The examiner should describe the area(s) of the body affected by the acne, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  The Veteran has alleged that it has spread to her back, sides, groin area, legs, and arms.  It is unclear whether skin symptoms elsewhere are part of the current service-connected acne.  The examiner should specifically address the private treatment records from Dr. Mehr dated in 2012.

The examiner should render specific findings addressing the extent of the acne's disfigurement.  In particular, the examiner should comment on the presence (or lack thereof) of each of the eight characteristics of disfigurement presented, which are as follows:
      (i) Scar 5 or more inches (13 or more cm.) in length. 
(ii) Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
(iii) Surface contour of scar elevated or depressed on palpation. 
      (iv) Scar adherent to underlying tissue. 
(v) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
(vi) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
(vii) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
(viii) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner should comment on whether any scar residuals result in gross distortion or asymmetry of the face.  The examiner should also comment on whether there is any visible or palpable loss of the underlying tissue.

In addition, the examiner should discuss the effect, if any, of the Veteran's acne on her ability to obtain and to maintain gainful employment, taking into account her education and employment experience but without regard to her age and to any nonservice-connected disabilities.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


